Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 	Claims 1, 8, and 15 have been amended. No new claims added and no claims are canceled. Claims 1-23 are pending in this office action. This action is responsive to Applicant’s application filed 11/16/2021.

Response to Arguments
3.	Applicant's arguments with respect to newly amended features in claims 1-23 have been considered but are moot in view of the new ground(s) of rejection. 

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
s 1-23 are rejected under 35 U.S.C. 103(a) as being unpatentable over in view of Ahn (US Patent Publication No. 2020/0026708 A1, hereinafter “Ahn”) and Aman et al. (US Patent Application No. 2015/0297949 A1, hereinafter “Aman”).
As to Claim 1, Ahn teaches the claimed limitations:
“A processor-based method of anticipating queries for interactive videogame metrics, comprising: storing videogame metrics in a database” as the system comprises a data discovery engine, a persistence (e.g., a database), a recommendation engine, a front end, a gaming platform (i.e., matching and validation gaming platform), and a REST API (paragraph 0021).
 	“Tracking, in the database or a further database, queries relating to the videogame metrics” as the first screenshot shows the starting screen from which a player may go to login and track his/her achievements in the game. Next screenshot shows the campaign selection. As mentioned above, a player may select campaigns that focus on questions pertaining to a specific taxonomy class, or choose a random campaign in which the questions will randomized from various taxonomy classes (paragraph 0063; see also figure 6). Reducing a search score of a second subset of validated patterns of the set of preliminary candidate patterns that match a blacklisted pattern associated with the search query by a first amount, wherein the first amount is dynamically determined by a variable user-validation metric (claims 11, 34).
 	“Receiving a first query relating to the videogame metrics” as receiving the search query from a user via a search engine in a front-end interface (claim 11, F and 34). Wherein the variable user-validation metric is based on a plurality of revised match patterns generated using a crowdsource-based gaming application with a plurality of game players (claim 17).
 	“Generating a plurality of queries based on the first query and the tracked queries” as a system for generating a set of candidate patterns corresponding a search query, wherein the set of candidate patterns are selected from a plurality of match patterns that associate a plurality of tags to a plurality of datasets, and wherein the plurality of match patterns are generated using a crowdsource-based game application with a plurality of players (claim 34).

 	“Executing the second query in a query engine; extracting the query results relevant to the first query, from results of the executing the second query in a query engine” as a validator game component of the gaming application with the plurality of players by: identifying a second player of the plurality of game players to transmit a validator game question to base on a reliability rating of the second player, wherein the reliability rating of the second player is based a previous history of responses to test questions by the second player, and wherein the validator game question is configured to solicit a player-response that confirms or rejects the unvalidated pattern; transmitting the validator game question to the second player via a second corresponding gaming application; receiving confirmation from the second player regarding the 
 	“Caching, in a speculative cache, remaining results of the executing the second query” as the system is the persistence which stores the metadata retrieved from the data sources, recommendations produced by the recommendation engine, matching and validating game results. To improve the searching speed at the front end, the system could be designed to have a cached copy of the database for processing search queries coming from the front end. The cached copy and a search index may be periodically updated by the persistence or updated on-demand through the front end (paragraph 0030).
Ahn does not explicitly teach the claimed limitation “Generating a second query, in a query language, that combines aspects of the first query”.
Aman teaches a tracking system including multiple detectors for detecting the event activity throughout the performance area and for outputting a real-time tracking data stream of event activity information; and an automatic filming system for determining electronic camera movement control signals using at least in part the real-time tracking data stream (abstract). Automatically creating performance descriptor tokens based upon the game metrics describing the important game activities (paragraphs 0110-0125). Selected portions of the transmitted broadcast are saved off into a historical database for use in the present and future similar broadcasts, the information including: a database of captured game poses of the participants playing in the broadcast event stored and cross-indexed at least by participant identification and also by pose information including orientation and approximately body pose; a database of accumulated performance information concerning the teams and participants of the current broadcast, and a database of the automatically chosen translations of descriptive tokens used to drive the synthesized game commentary (paragraphs 0235-0251). In step the extracted portion only is used to direct a search of the non-visible image pixels in order to locate contrast 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, having the teachings of Ahn and Aman before him/her, to modify Ahn generating a second query, in a query language, that combines aspects of the first query because that would provide video compression for realistically distributing the resulting sports broadcast over non-traditional mediums such as the Internet  generating of query search results as taught by Aman (paragraph 0128).

		 As to Claim 2, Ahn teaches the claimed limitations:
	“Providing the extracted query results relevant to the first query, in answer to the first query; and providing at least a portion of the remaining results of the executing the second query, from the speculative cache, in answer to a third query” as (paragraphs 0032, 0036, 0045).

		As to Claim 3, Ahn teaches the claimed limitations:
 	-18- “E109595 101OUS.1 (EA: C00000919.USU1)Generating one or more query prompts in response to the receiving the first query, to determine whether a user wants to access the remaining results of the executing the second query, in the speculative cache” as (paragraphs 0032-0036, 0045).

		As to Claim 4, Ahn teaches the claimed limitations:


		As to Claim 5, Ahn teaches the claimed limitations:
 	“Wherein the second query is of a first type of combined query for one or more types of the videogame metrics across a plurality of videogame titles or a plurality of videogame types” as (paragraphs 0035, claims 11-12, 34)

		As to Claim 6, Ahn teaches the claimed limitations:
“Wherein the second query is of a second type of combined query for a videogame with multiple types of the videogame metrics for the videogame” as (paragraphs 0035, claims 11-12, 34)

		As to Claim 7, Ahn teaches the claimed limitations:
	“Developing a profile of an annual cycle of querying, to anticipate query topics based on a usage pattern, based on the tracking the queries, wherein the generating the plurality of queries based on the first query and the tracked queries is further based on the profile of the annual cycle of querying” as (paragraphs 0022, 0037-0041, 0063, 0109, claims 11, 34).

As to claims 8-14 are rejected under 35 U.S.C 103(a), the limitations therein have substantially the same scope as claims 1-7. In addition, Ahn teaches the memory and storage devices are computer-readable storage media that may store instructions that implement at 

As to claims 15-20 are rejected under 35 U.S.C 103(a), the limitations therein have substantially the same scope as claims 1-4, 5+6, and 7. In addition, Ahn teaches the system comprises a data discovery engine, a persistence (e.g., a database), a recommendation engine, a front end, a gaming platform (i.e., matching and validation gaming platform) (paragraph 0021). Therefore these claims are rejected for at least the same reasons as claims 1-4, 5+6, and 7.

		As to Claim 21, Ahn teaches the claimed limitations:
“Wherein the one or more processors are further to: rank the tracked queries, in a query history database, as to a first priority for first videogame metrics that are to be included in a primary response to a query, and a second priority for second videogame metrics that are to be cached in the speculative cache” as (paragraph 0032, claims 11, 34).

As to Claim 22, Ahn teaches the claimed limitations:	
“Wherein the one or more processors are further to: support free-form of input for queries; and use information extraction with fuzzy matching for interpreting the queries” as (paragraphs 0048, 0056-0062, claims 11, 34).

As to Claim 23, Ahn teaches the claimed limitations:	
“Wherein the one or more processors are further to: reply to a user, in response to the first query, with a natural language processing interpretation of the first query in form of a question, prompt or statement” as (paragraph 0037).

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner’s Note
6.	Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Hwa whose telephone number is 571-270-1285. The examiner can normally be reached on 9:00 am – 5:30 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only, for more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the PAIR system contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
02/07/2022											
										
/SHYUE JIUNN HWA/
Primary Examiner, Art Unit 2156